Exhibit 10.470

 

AMENDED AND RESTATED PURCHASE AGREEMENT



 

Dated as of November 5, 2004



Between



Southlake Venture East, L.P., a Texas limited partnership,
Southlake Venture West, L.P., a Texas limited partnership,
SL Venture West II, L.P., a Texas limited partnership,
Southlake Central Venture, a Texas general partnership, and
SL Central Venture II, L.P., a Texas limited partnership,
collectively, as Sellers



and



Inland Real Estate Acquisitions, Inc.
an Illinois corporation,

as Purchaser

 

 

With Respect to

 

Southlake Town Square



--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PURCHASE AGREEMENT

 

This Amended and Restated Purchase Agreement (“Agreement”) is made and entered
into this 5th day of November, 2004 (the “Effective Date”), by and between
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation or its designee
or designees (“Purchaser”), and SOUTHLAKE VENTURE WEST, L.P., a Texas limited
partnership (“SLVW”), SOUTHLAKE VENTURE EAST, L.P., a Texas limited partnership
(“SLVE”), SL VENTURE WEST II, L.P., a Texas limited partnership (“SLVWII”),
SOUTHLAKE CENTRAL VENTURE, a Texas general partnership (“SLCV”), and SL CENTRAL
VENTURE, a Texas general partnership (“SLCVII”).

 

Introductory Provisions:

 

The following provisions form the basis for and are a part of this Agreement:

 

A.                                   SLVE owns certain property described on
Exhibit B-l (the “SLVE Property”).

 

B.                                     SLVW owns certain property described on
Exhibit B-2 (the “SLVW Property”).

 

C.                                     SLVWII owns certain property described on
Exhibit B-3 (the “SLVWII Property”).

 

D.                                    SLCV owns certain property described on
Exhibit B-4 (the “SLCV Property”).

 

E.                                      SLCVII owns certain property described
on Exhibit B-5 (the “SLCVII Property”).

 

F.                                      SLVE desires to sell to Purchaser and
Purchaser desires to purchase from SLVE the SLVE Property on the terms and
subject to the conditions and other provisions set forth in this Agreement.

 

G.                                     SLVW desires to sell to Purchaser and
Purchaser desires to purchase from SLVW the SLVW Property on the terms and
subject to the conditions and other provisions set forth in this Agreement.

 

H.                                    SLVWII desires to sell to Purchaser and
Purchaser desires to purchase from SLVWII the SLVWII Property on the terms and
subject to the conditions and other provisions set forth in this Agreement.

 

I.                                         SLCV desires to sell to Purchaser and
Purchaser desires to purchase from SLCV the SLCV Property on the terms and
subject to the conditions and other provisions set forth in this Agreement.

 

J.                                        SLCVII desires to sell to Purchaser
and Purchaser desires to purchase from SLCVII the SLCVII Property on the terms
and subject to the conditions and other provisions set forth in this Agreement.

 

K.                                    Purchaser and Sellers have heretofore
entered into that certain Purchase Agreement (the “Original Purchase Agreement”)
dated as of November 5, 2004 for the purchase

 

1

--------------------------------------------------------------------------------


 

and sale of the Properties and such parties desire to amend and restate the
Original Purchase Agreement in its entirety on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

The capitalized terms used herein will have the following meanings.

 

“Accrued Expenses” shall have the meaning set forth in Section 2.6 hereof.

 

“Affiliate” shall mean any Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
the Person.

 

“Agreement” shall mean this Amended and Restated Purchase Agreement, together
with the exhibits attached hereto and the Disclosure Schedule.

 

“Approved Title Matters” shall have the meaning set forth in Section 6.2(a)
hereof.

 

“Building 3C” shall mean that certain real property described on Exhibit B-2(a)
attached hereto.

 

“C&S Lease Extension Amendment” shall have the meaning set forth in Section 2.13
hereof.

 

“Closing” shall mean the closing of the transactions contemplated by this
Agreement as provided in Section 2.5 hereof.

 

“Closing Date” shall mean December 22, 2004.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Contract” shall mean any written agreement, license, sublicense, promissory
note, evidence of indebtedness, guaranty (directly or indirectly) of
indebtedness, guarantees and warranties, all construction, architectural,
maintenance, operating and service contracts, all equipment leases, or other
contract or commitment.

 

“Deed” shall mean a special warranty deed in form and substance attached hereto
as Exhibit A.

 

“Disclosure Schedule” shall mean the disclosure schedule dated the date hereof
furnished by Sellers to Purchaser and containing all lists, descriptions,
exceptions, and other information and materials as are required to be included
therein pursuant to this Agreement.

 

“Due Diligence Termination Notice” shall have the meaning set forth in Section
2.4 (c) hereof.

 

2

--------------------------------------------------------------------------------


 

“Earnest Money” shall have the meaning set forth in Section 2.3 hereof.

 

“Environmental Laws” shall mean without limitation (a) the Resource Conservation
and Recovery Act, as amended by the Hazardous and Solid Waste Amendments of
1984, as now or hereafter amended (“RCRA”) (42 U.S.C, § 6901 et seq.), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, as now or
hereafter amended (“CERCLA”) (42 U.S.C. § 9601 et seq.), the Clean Water Act, as
now or hereafter amended (“CWA”) (33 U.S.C. § 1251 et seq.), the Toxic
Substances Control Act, as now or hereafter amended (“TSCA”) (15 U.S.C. § 2601
et seq.), the Clean Air Act, as now or hereafter amended (“CAA”) (42 U.S.C. §
7401 et seq.), all regulations promulgated under any of the foregoing, any
local, state or foreign law, statute, regulation or ordinance analogous to any
of the foregoing, and any other federal, state, local, or foreign law (including
any common law), statute, regulation, or ordinance regulating, prohibiting, or
otherwise restricting the placement, discharge, release, threatened release,
generation, treatment, or disposal upon or into any environmental media of any
Hazardous Materials.

 

“Escrow Agreement” shall have the meaning set forth in Section 2.11 hereof.

 

“Escrow Funds” shall have the meaning set forth in Section 2.11 hereof.

 

“Escrow Termination Date” shall have the meaning set forth in Section 2.11
hereof.

 

“Excluded Rights” shall mean any and all of interests of Sellers to (a)
Brownstones at Town Square, L.P. or any property owned by such limited
partnership, (b) the TIF Reimbursements (defined below), (c) the TXU/Oncor
Reimbursements (defined below), (d) Lot 2, Block 9, Richard Eads Survey Abst.
No. 481, located on the west side of North Carroll Avenue as depicted on that
certain Plat Revision showing Blocks 1R, 2R1, 3R1, 4R and 5R, Phase I, Southlake
Town Square, Southlake, Tarrant County, Texas, being a revision of Blocks 1, 4
and 5, Phase I according to the plat recorded in Cabinet A, Slide 4892, P.R.,
T.Co., Tx, and Block 3R, Phase I according to the plat recorded in Cabinet A,
Slide 6311 and 6312 P.R., T.Co., Tx, August 15, 2001, (c) that certain Landscape
and Surface Maintenance Agreement between SLVE and Diamond Shamrock Refining and
Marketing Company, filed in the real property records of Tarrant County, Texas
on March 28, 2003, and (f) all rights in and to Building 3C.

 

“Expiring Leases” shall have the meaning set forth in Section 2.11 (a) hereof.

 

“Governmental Authority” shall mean any and all applicable courts, boards,
agencies, commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city,
departmental or otherwise) whether now or hereafter in existence.

 

“Hazardous Materials” shall mean any substance, product matter, material, waste,
solid, liquid, gas, or pollutant, the generation, storage, disposal, handling,
recycling, release (or threatened release), treatment, discharge, or emission of
which is regulated, prohibited, or limited under any Environmental Law and shall
also include, without limitation, (a) gasoline, diesel fuel, fuel oil, motor
oil, waste oil, and any other petroleum hydrocarbons, including any additives or
other by-products associated therewith, (b) asbestos and asbestos-containing
materials in any

 

3

--------------------------------------------------------------------------------


 

form, (c) polychlorinated biphenyls, (d) any substance the presence of which on
any Property (i) requires reporting or remediation under any Environmental Law;
(ii) causes or threatens to cause a nuisance on any Property or poses or
threatens to pose a hazard to the health or safety of persons on any Property;
or (iii) which, if it emanated or migrated from any Property, could constitute a
trespass, nuisance or health or safety hazard to persons on adjacent property,
(e) radon, (f) urea formaldehyde foam insulation, and (g) underground storage
tanks, whether empty, filled or partially filled with any substance.

 

“Inspection Period” shall have the meaning set forth in Section 2.4(c) hereof.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Law” shall mean all laws, statutes, ordinances, rules, decrees and regulations
of the United States of America or any state, commonwealth, city, county,
municipality or department thereof, including without limitation the Americans
with Disabilities Act.

 

“Leases” shall mean all leases, subleases, licenses or other agreements for the
use or occupancy of all or any part of any Real Property.

 

“Lien” shall mean any mortgage, pledge, assessment, security interest, Lease,
lien, adverse claim, levy, charge, or other encumbrance of any kind, or any
conditional sale contract, title retention contract, or other contract to give
or to refrain from giving any of the foregoing other than Permitted Exceptions.

 

“Management Agreement” shall have the meaning set forth in Section 2.13 hereof.

 

“Manager” shall have the meaning set forth in Section 2.13 hereof.

 

“Master Lease Escrow” shall have the meaning set forth in Section 2.11 (a)
hereof.

 

“Material Adverse Effect” shall mean any effect that is materially adverse to
the validity or enforceability of this Agreement, the ability of either or all
of the Sellers or Purchaser, as the case may be, to perform its obligations
under this Agreement or the condition of the Properties individually or taken as
a whole, or with respect to the condition, operation or value of the Properties
(individually or taken as a whole) or the Leases and the cash flow emanating
therefrom.

 

“Monetary Liens” shall have the meaning set forth in Section 6.2(b) hereof.

 

“Mortgage Liens” shall mean the liens created under the deeds of trust and
mortgages more particularly described in the Title Information and securing
certain indebtedness as more particularly identified thereon.

 

“NNN Charges” shall have the meaning set forth in Section 2.6 hereof.

 

“Parking License Assignment” shall have the meaning set forth in Section
2.5(b)(ix) hereof.

 

4

--------------------------------------------------------------------------------


 

“Permits” shall mean all permits, consents, licenses, certificates, approvals,
registrations, and authorizations which are required by any Law for operation of
either Property.

 

“Permitted Exceptions” shall mean the Permitted Liens, together with (i) all of
the Approved Title Matters, and (ii) any Purchaser’s Title Objection other than
Monetary Liens or those items Sellers agreed to eliminate or modify pursuant
hereto that Purchaser has elected to waive its objection with respect thereto.

 

“Permitted Liens” shall mean with respect to each Property any lien for real
property Taxes, assessments, and other governmental charges that are not due and
payable.

 

“Person” shall mean any natural person, corporation, general partnership,
limited partnership, proprietorship, trust, union, association, court, tribunal,
agency, government department, commission, self-regulatory organization,
arbitrator, board, bureau, instrumentality, or other entity, enterprise,
authority, or business organization.

 

“Property” shall mean either the SLVE Property, the SLVW Property, the SLVWII
Property, the SLCV Property or the SLCVII Property.

 

“Property Information” shall have the meaning set forth in Section 2.4(a)
hereof.

 

“Properties” shall mean all of the SLVE Property, the SLVW Property, the SLVWII
Property, the SLCV Property and the SLCVII Property.

 

“Purchase Price” shall have the meaning set forth in Section 2.2 hereof.

 

“Purchaser” shall have the meaning ascribed to it in the opening paragraph.

 

“Purchaser Title Objections” shall have the meaning set forth in Section 6.2(a)
hereof.

 

“Release” shall mean releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, ejecting, escaping, leaching, disposing, seeping,
infiltrating, draining, or dumping of any Hazardous Material. This term shall be
interpreted to include both the present and past tense, as appropriate.

 

“Sellers” shall mean, collectively, SLVE, SLVW, SLVWII, SLCV and SLCVII.

 

“Sellers’ Knowledge” shall mean the current actual knowledge of Brian R.
Stebbins, Frank L. Bliss and Patricia S. Pickard without any duty of inquiry or
investigation.

 

“Sellers’ Notice” shall have the meaning set forth in Section 6.2(b) hereof.

 

“Settlement Statement” shall have the meaning set forth in Section 2.5(c)(x)
hereof.

 

“SLVE” shall have the meaning ascribed to it in the Introductory Provisions.

 

“SLVE Property” shall mean the SLVE Real Property and the SLVE Personal
Property.

 

5

--------------------------------------------------------------------------------


 

“SLVE Real Property” shall mean (a) that certain real property legally described
on Exhibit B-l attached hereto, consisting of approximately 2.5250 acres of
land, and approximately 11,400 square feet of net rentable square feet, and
located at 1580 East Southlake Blvd, Southlake, Texas and commonly known as
Block 23, together with all of the following, if any: rights, privileges,
hereditaments, appurtenances, and easements related thereto, including all
rights, rights-of-way, roadways, roadbeds, reversions, strips, gores, and any
interests in any alleys, streets, or roads abutting or adjacent thereto,
together with all rights of SLVE in and to any other land or out parcels
contiguous to or adjoining such real property, (b) all improvements located upon
the SLVE Real Property, but expressly excluding any improvements owned by any
tenant or other third party, (d) all right, title and interest of SLVE, if any,
in and to all shrubs, trees, plants and other landscaping located upon the SLVE
Real Property, (e) all right, title and interest of SLVE, if any, in and to all
easements, rights of way, and other rights appurtenant to the SLVE Real
Property.

 

“SLVE Personal Property” shall mean all fixtures, equipment, machinery,
furniture, carpet, drapes and other personal property, if any, owned by SLVE,
located on and used in connection with the SLVE Real Property, but specifically
excluding any items of personal property owned or leased by SLVE’s property
manager or tenants at the SLVE Real Property and further excluding any items of
personal property owned by third parties and leased to SLVE. All intangible
property, if any, owned by SLVE and pertaining to the SLVE Real Property
including, without limitation, transferable utility contracts, transferable
telephone exchange numbers, plans and specifications, engineering plans and
studies, floor plans, landscape plans, logos, designs, trade names, trademarks,
servicemarks, copyrights and other intellectual property, and specifically the
non-exclusive use of the names “Southlake Town Square” and “Town Square” and any
other name or names by which the Property is commonly known (the “Town Square
Trademarks”), provided that the grant of the right to use the Town Square
Trademarks shall be limited to purposes associated with the Property.

 

“SLVW” shall have the meaning ascribed to it in the Introductory Provisions.

 

“SLVW Property” shall mean the SLVW Real Property and the SLVW Personal
Property.

 

“SLVW Personal Property” shall mean all fixtures, equipment, machinery,
furniture, carpet, drapes and other personal property, if any, owned by SLVW,
located on and used in connection with the SLVW Real Property, but specifically
excluding any items of personal property owned or leased by SLVW’s property
manager or tenants at the SLVW Real Property and further excluding any items of
personal property owned by third parties and leased to SLVW. All intangible
property, if any, owned by SLVW and pertaining to the SLVW Real Property
including, without limitation, transferable utility contracts, transferable
telephone exchange numbers, plans and specifications, engineering plans and
studies, floor plans, landscape plans, logos, designs, trade names, trademarks,
servicemarks, copyrights and other intellectual property, and specifically the
non-exclusive use of the Town Square Trademarks, provided that the grant of the
right to use the Town Square Trademarks shall be limited to purposes associated
with the Property.

 

6

--------------------------------------------------------------------------------


 

“SLVW Real Property” shall mean (a) that certain real property legally described
on Exhibit B-2 attached hereto, consisting of approximately 15.9897 acres of
land, and approximately 62,657 square feet of net rentable square feet, and
located at 140 State Street, 1235 Main Street, 1230 Main Street, 1240 Main
Street, 300 Grand Avenue, 1200 Prospect Street, Southlake, Texas and commonly
known as Parking Lot, Building 1C, Building 2B, Parking Lot, Parking Lot and
Block 10, together with all of the following, if any: rights, privileges,
hereditaments, appurtenances, and easements related thereto, including all
rights, rights-of-way, roadways, roadbeds, reversions, strips, gores, and any
interests in any alleys, streets, or roads abutting or adjacent thereto,
together with all rights of SLVW in and to any other land or out parcels
contiguous to or adjoining such real property, (b) all improvements located upon
the SLVW Real Property, but expressly excluding any improvements owned by any
tenant or other third party, (c) all right, title and interest of SLVW, if any,
in and to all shrubs, trees, plants and other landscaping located upon the SLVW
Real Property, (d) all right, title and interest of SLVW, if any, in and to all
easements, rights of way, and other rights appurtenant to the SLVW Real
Property. The term “SLVW Real Property” as used hereunder does not, however,
include Building 3C.

 

“SLVWII” shall have the meaning ascribed to it in the Introductory Provisions.

 

“SLVWII Property” shall mean the SLVWII Real Property and the SLVWII Personal
Property.

 

“SLVWII Personal Property” shall mean all fixtures, equipment, machinery,
furniture, carpet, drapes and other personal property, if any, owned by SLVWII,
located on and used in connection with the SLVWII Real Property, but
specifically excluding any items of personal property owned or leased by
SLVWII’s property manager or tenants at the SLVWII Real Property and further
excluding any items of personal property owned by third parties and leased to
SLVWII. All intangible property, if any, owned by SLVWII and pertaining to the
SLVWII Real Property including, without limitation, transferable utility
contracts, transferable telephone exchange numbers, plans and specifications,
engineering plans and studies, floor plans, landscape plans, logos, designs,
trade names, trademarks, servicemarks, copyrights and other intellectual
property, and specifically the non-exclusive use of the Town Square Trademarks,
provided that the grant of the right to use the Town Square Trademarks shall be
limited to purposes associated with the Property.

 

“SLVWII Real Property” shall mean (a) that certain real property legally
described on Exhibit B-3 attached hereto, consisting of approximately 2.0498
acres of land, and approximately 141,499 square feet of net rentable square
feet, and located at 180 State Street, 112 State Street, 1256 Main Street and
1200 Main Street, Southlake, Texas and commonly known as Building 1B, Building
1A, Building 2C and Building 2A, together with all of the following, if any:
rights, privileges, hereditaments, appurtenances, and easements related thereto,
including all rights, rights-of-way, roadways, roadbeds, reversions, strips,
gores, and any interests in any alleys, streets, or roads abutting or adjacent
thereto, together with all rights of Sellers in and to any other land or out
parcels contiguous to or adjoining such real property, (b) all improvements
located upon the SLVWII Real Property, but expressly excluding any improvements
owned by any tenant or other third party, (c) all right, title and interest of
SLVWII, if any, in and to all shrubs, trees, plants and other landscaping
located upon the

 

7

--------------------------------------------------------------------------------


 

SLVWII Real Property, (d) all right, title and interest of SLVWII, if any, in
and to all easements, rights of way, and other rights appurtenant to the SLVWII
Real Property.

 

“SLCV” shall have the meaning ascribed to it in the Introductory Provisions.

 

“SLCV Property” shall mean the SLCV Real Property and the SLCV Personal
Property.

 

“SLCV Personal Property” shall mean all fixtures, equipment, machinery,
furniture, carpet, drapes and other personal property, if any, owned by SLCV,
located on and used in connection with the SLCV Real Property, but specifically
excluding any items of personal property owned or leased by SLCV’s property
manager or tenants at the SLCV Real Property and further excluding any items of
personal property owned by third parties and leased to SLCV. All intangible
property, if any, owned by SLCV and pertaining to the SLCV Real Property
including, without limitation, transferable utility contracts, transferable
telephone exchange numbers, plans and specifications, engineering plans and
studies, floor plans, landscape plans, logos, designs, trade names, trademarks,
servicemarks, copyrights and other intellectual property, and specifically the
non-exclusive use of the Town Square Trademarks, provided that the grant of the
right to use the Town Square Trademarks shall be limited to purposes associated
with the Property.

 

“SLCV Real Property” shall mean (a) that certain real property legally described
on Exhibit B-4 attached hereto, consisting of approximately 8.9198 acres of
land, and approximately 70,212 square feet of net rentable square feet, and
located at 1450 Main Street, 1440 Main Street, 1430 E. Southlake Blvd., 141
Grand Avenue, 1431 Main Street, Southlake, Texas and commonly known as Building
4B, Parking Lot, Building 5G, Parking Lot and Building 5C, together with all of
the following, if any: rights, privileges, hereditaments, appurtenances, and
easements related thereto, including all rights, rights-of-way, roadways,
roadbeds, reversions, strips, gores, and any interests in any alleys, streets,
or roads abutting or adjacent thereto, together with all rights of Sellers in
and to any other land or out parcels contiguous to or adjoining such real
property, (b) all improvements located upon the SLCV Real Property, but
expressly excluding any improvements owned by any tenant or other third party,
(c) all right, title and interest of SLCV, if any, in and to all shrubs, trees,
plants and other landscaping located upon the SLCV Real Property, (d) all right,
title and interest of SLCV, if any, in and to all easements, rights of way, and
other rights appurtenant to the SLCV Real Property.

 

“SLCVII Property” shall mean the SLCVII Real Property and the SLCVII Personal
Property.

 

“SLCVII Personal Property” shall mean all fixtures, equipment, machinery,
furniture, carpet, drapes and other personal property, if any, owned by SLCVII,
located on and used in connection with the SLCVII Real Property, but
specifically excluding any items of personal property owned or leased by
SLCVII’s property manager or tenants at the SLCVII Real Property and further
excluding any items of personal property owned by third parties and leased to
SLCVII. All intangible property, if any, owned by SLCVII and pertaining to the
SLCVII Real Property including, without limitation, transferable utility
contracts, transferable telephone exchange numbers, plans and specifications,
engineering plans and studies, floor plans,

 

8

--------------------------------------------------------------------------------


 

landscape plans, logos, designs, trade names, trademarks, servicemarks,
copyrights and other intellectual property, and specifically the non-exclusive
use of the Town Square Trademarks, provided that the grant of the right to use
the Town Square Trademarks shall be limited to purposes associated with the
Property.

 

“SLCVII Real Property” shall mean (a) that certain real property legally
described on Exhibit B-5 attached hereto, consisting of approximately 1.4598
acres of land, and approximately 118,526 square feet of net rentable square
feet, and located at 1422 Main Street, 181 Grand Avenue and 115 Grand Avenue,
Southlake, Texas and commonly known as Building 4C, Building 5B and Building 5A,
together with all of the following, if any: rights, privileges, hereditaments,
appurtenances, and easements related thereto, including all rights,
rights-of-way, roadways, roadbeds, reversions, strips, gores, and any interests
in any alleys, streets, or roads abutting or adjacent thereto, together with all
rights of Sellers in and to any other land or out parcels contiguous to or
adjoining such real property, (b) all improvements located upon the SLCVII Real
Property, but expressly excluding any improvements owned by any tenant or other
third party, (c) all right, title and interest of SLCVII, if any, in and to all
shrubs, trees, plants and other landscaping located upon the SLCVII Real
Property, (d) all right, title and interest of SLCVII, if any, in and to all
easements, rights of way, and other rights appurtenant to the SLCVII Real
Property.

 

“SLCVII” shall have the meaning ascribed to it in the Introductory Provisions.

 

“Survey” shall have the meaning set forth in Section 6.l(b) hereof.

 

“Survival Period” shall have the meaning set forth in Section 3.1(v) hereof.

 

“Taxes” shall mean all taxes, charges, fees, levies, guaranty fund assessments
or other similar assessments or liabilities, including without limitation
income, gross receipts, ad valorem, premium, excise, real property, personal
property, windfall profit, sales, use, transfer, licensing, withholding,
employment, payroll, and franchise taxes imposed by the United States of America
or any state, local, or foreign government, or any subdivision, agency, or other
similar Person of the United States or any such government; and such term shall
include any interest, fines, penalties, assessments, or additions to tax
resulting from, attributable to, or incurred in connection with any such tax or
any contest or dispute thereof.

 

“Tax Returns” shall mean any report, return, or other information required by
Law to be filed by the Sellers.

 

“TIF Reimbursements” shall mean Tax Increment Finance Payments obligated to be
made by the City of Southlake Ordinance No. 682 “Reinvestment Zone No. One, City
of Southlake to Sellers to reimburse Sellers for certain Public Improvements
constructed on or near Block 23.

 

“Title Approval Period” shall have the meaning set forth in Section 6.2(a)
hereof.

 

“Title Commitment” shall have the meaning set forth in Section 6.1(a) hereof.

 

9

--------------------------------------------------------------------------------


 

“Title Information” shall mean those matters set forth in Section 3.1(1) of the
Disclosure Schedule.

 

“TXU/Oncor Reimbursements” shall mean that certain reimbursement or incentive
payment owing from TXU and/or Oncor to one or more of the Sellers for
improvements constructed by one or more of the Sellers on one or more of the
Properties.

 

“Vacancy Escrow” shall have the meaning ascribed to it in Section 2.11(b).

 

Unless the context of this Agreement otherwise requires, (a) words of any gender
are deemed to include each other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words refer to
this entire Agreement; (d) the terms “ARTICLE” or “Section” refer to the
specified ARTICLE or Section of this Agreement; (e) the term “party” means, on
the one hand, Purchaser and, on the other hand, Sellers; (f) the phrase “in the
ordinary course of business and consistent with past practice” refers to the
business, operations, affairs, and practice of Sellers which operations and
practice are consistent with the prudent operations and practices of Persons
engaged in the ownership and operation of real properties similar to the
Properties; and (g) all references to “dollars” or “$” refer to currency of the
United States of America.

 

ARTICLE II
SALE OF INTERESTS; PURCHASE PRICE; EARNEST MONEY;
DUE DILIGENCE AND CLOSING

 

2.1                                 Purchase and Sale of Properties. Subject to
the terms and conditions, and in reliance upon the representations and
warranties, set forth in this Agreement, Sellers agree to sell their respective
Properties less the Excluded Rights to Purchaser and Purchaser agrees to
purchase all of the Properties less the Excluded Rights from the respective
Sellers at the Closing.

 

2.2                                 Purchase Price. The purchase price for the
Properties is One Hundred Twenty-Four Million Six Hundred Forty-Seven Thousand
Eight Hundred Forty-Six and No/100 Dollars ($124,647,846.00) (the “Purchase
Price”), a portion of which shall be payable in immediately available cash to
Sellers by Purchaser at the Closing in accordance with the allocation set forth
on Exhibit C attached hereto, and a portion of which shall be payable to Seller
in accordance with the provisions of Section 2.12 of this Agreement.

 

2.3                                 Refundable Earnest Money.

 

(a)                                  Deposit and Investment. Purchaser shall
deposit with Chicago Title Insurance Company (“Escrow Agent”), 171 N. Clark
Street, Chicago, Illinois, Attention: Nancy Castro, the sum of Two Million and
No/100 Dollars ($1,800,000.00) to be held by Escrow Agent in government insured
interest-bearing accounts at a national bank in Dallas County, Texas (together
with all interest thereon, the “Earnest Money”) simultaneously with the
execution of this Agreement. Such account shall have no penalty for early
withdrawal. The Escrow Agent shall be authorized, at Purchaser’s option, to
invest the Earnest Money in such manner as Purchaser may direct; provided,

 

10

--------------------------------------------------------------------------------


 

however, that the Escrow Agent shall invest the Earnest Money only in such
manner as will allow the Escrow Agent to disburse the Earnest Money upon seven
(7) days notice.

 

(b)                                 Form; Failure to Deposit. The Earnest Money
shall be in the form of a certified or cashier’s check or the wire transfer to
Escrow Agent of immediately available U.S. federal funds. If Purchaser fails to
timely deposit any portion of the Earnest Money within the time periods
required, Sellers may terminate this Agreement by written notice to Purchaser,
and thereafter the parties hereto shall have no further rights or obligations
hereunder, except for rights and obligations which, by their terms, survive the
termination hereof.

 

(c)                                  Disposition; Break-Up Fee.

 

(i)                                     Provided that Purchaser receives the
items listed on Exhibit D attached hereto and made a part hereof, in accordance
with the time frames set forth herein, Purchaser shall have until 5:00 p.m.,
Dallas, Texas time on Friday, November 5, 2004 to review and approve those
items. Following such date, unless Purchaser has elected on or before such date
to terminate this Agreement by delivering a Due Diligence Termination Notice in
the manner set forth in Section 2.4(c) below, Five Hundred Thousand and No/100
Dollars ($500,000.00) of the Earnest Money shall become nonrefundable and shall
be payable to Sellers as a “Break-Up Fee” if Purchaser thereafter terminates
this Agreement during the Inspection Period solely as a result of the items
listed on Exhibit D or any finding or evaluation contained therein.
Notwithstanding the foregoing, if Purchaser terminates this Agreement on or
before the expiration of the Inspection Period for any reason other than as a
result of the items listed on Exhibit D or the findings or evaluations contained
therein, all of the Earnest Money, including but not limited to the Break-Up
Fee, shall be returned to Purchaser without further direction from Sellers.

 

(ii)                                  Unless Purchaser delivers a Due Diligence
Termination Notice as provided in Section 2.4(c) below, upon the expiration of
the Inspection Period, all of the Earnest Money shall be non-refundable, unless
the conditions to Purchaser’s obligation to close set forth in Article IV of
this Agreement are not satisfied, or Sellers (or any of them) defaults with
respect to any provision of this Agreement, in which case the Earnest Money
shall be returned to Purchaser on the tenth business day following receipt of
written notice from Purchaser to Escrow Agent and Sellers of termination of this
Agreement pursuant to Article IV hereof, unless Sellers notify Escrow Agent that
Sellers dispute the right of Purchaser to receive the Earnest Money prior to
such tenth business day following receipt of Purchaser’s written notice. In such
event, Escrow Agent may interplead the Earnest Money into a court of competent
jurisdiction in the county in which the Earnest Money has been deposited. All
attorneys’ fees and costs and Escrow Agent’s costs and expenses incurred in
connection with such interpleader shall be assessed against the party that is
not awarded the Earnest Money, or if the Earnest Money is distributed in part to
both parties, then in the inverse proportion of such distribution. If Purchaser
delivers a Due Diligence

 

11

--------------------------------------------------------------------------------


 

Termination Notice pursuant to Section 2.4(c), then any portion of Earnest Money
that has not been deemed non-refundable hereunder shall be immediately returned
to Purchaser by Escrow Agent and any installment of Earnest Money that has been
deemed non-refundable hereunder shall be delivered to Sellers. If the conditions
to Purchaser’s obligation to close in Article IV are satisfied, the Earnest
Money shall be at Purchaser’s option applied as a credit to the Purchase Price
at the Closing or, if Purchaser elects to deposit the full Purchase Price with
Escrow Agent, returned to Purchaser. If Purchaser fails to consummate the
transactions contemplated by this Agreement, the Earnest Money shall be
immediately delivered to Sellers, upon written notice from Sellers to Escrow
Agent.

 

2.4                                 Due Diligence.

 

(a)                                  Due Diligence Material. Sellers shall
deliver to Purchaser the information listed on Exhibit D-l attached hereto and
made a part hereof (the “Property Information”) within five business days
following the Effective Date.

 

(b)                                 Physical Due Diligence. Commencing on the
Effective Date and continuing until the expiration of the Inspection Period
(defined below), Purchaser shall have reasonable access to the Properties at all
reasonable times during normal business hours, upon appropriate notice to
tenants as permitted or required under the Leases, for the purpose of conducting
reasonably necessary tests, including surveys and architectural, engineering,
geotechnical and environmental inspections and tests, provided that (a)
Purchaser must give Sellers one full business days’ prior telephone or written
notice of any such inspection or test, and with respect to any intrusive
inspection or test (i.e., core sampling) must obtain Sellers’ prior written
consent (which consent may be given, withheld or conditioned in Sellers’ sole
discretion), and (b) prior to performing any inspection or test, Purchaser must
deliver a certificate of insurance to Sellers evidencing that Purchaser and its
contractors, agents and representatives have in place reasonable amounts of
commercial general liability insurance and workers compensation insurance for
its activities on the Properties in terms and amounts reasonably satisfactory to
Sellers covering any accident arising in connection with the presence of
Purchaser, its contractors, agents and representatives on the Property, which
insurance shall name Sellers as additional insureds thereunder. Purchaser or
Purchaser’s representatives may meet with any tenant if and only if accompanied
by a representative of Sellers; provided, further, that Purchaser shall not
discuss the transaction contemplated by this Agreement with such tenants and
Purchaser must contact Sellers at least one full business day in advance by
telephone to inform Sellers of Purchaser’s intended meeting. Purchaser or
Purchaser’s representatives may meet with any governmental authority for the
sole purpose of gathering information in connection with the transaction
contemplated by this Agreement; provided, however, Purchaser must contact
Sellers at least one full business days in advance by telephone to inform
Sellers of Purchaser’s intended meeting and to allow Seller the opportunity to
attend such meeting if Seller desires. Purchaser or its counsel is permitted to
make written requests to the municipal authorities for the purpose of verifying
the compliance of the Properties with applicable zoning requirements and
ordinances, compliance with building codes and compliance with parking
requirements,

 

12

--------------------------------------------------------------------------------


 

and to respond, make verbal comments or inquiries related thereto, including but
not limited to inquiries to determine the appropriate officials to direct
written inquiries to.

 

(c)                                  Due Diligence/Termination Right. Purchaser
shall have until 5:00 p.m., Dallas, Texas time on Friday, November 19, 2004 (the
“Inspection Period”) in which to (a) examine, inspect, and investigate the
Property Information and the Property and, in Purchaser’s sole and absolute
judgment and discretion, determine whether the Property is acceptable to
Purchaser, (b) obtain all necessary internal approvals, and (c) satisfy all
other contingencies of Purchaser. If, for any reason whatsoever, or no reason at
all, Purchaser, in its sole and absolute discretion, is not satisfied with any
of the foregoing at any time on or before the expiration of the Inspection
Period (hereinafter defined), then Purchaser may elect at its option, to
terminate this Agreement by delivering notice of termination to Sellers (the
“Due Diligence Termination Notice”) prior to the expiration of the Inspection
Period, in which event the Earnest Money shall be distributed pursuant to and
subject to Section 2.3(c), and thereafter neither Sellers nor Purchaser shall
have any further obligations or rights under this Agreement except those that
specifically survive a termination as provided in this Agreement.

 

(d)                                 No Representation or Warranty by Sellers.
Purchaser acknowledges that, except as expressly set forth in this Agreement,
Sellers have not made and do not make any warranty or representation regarding
the truth, accuracy or completeness of the Property Information or the source(s)
thereof. Purchaser further acknowledges that some if not all of the Property
Information were prepared by third parties other than Sellers. Sellers expressly
disclaim any and all liability for representations or warranties, express or
implied, statements of fact and other matters contained in such information, or
for omissions from the Property Information, or in any other written or oral
communications transmitted or made available to Purchaser. Purchaser shall rely
solely upon the express representations and warranties set forth herein and its
own investigation with respect to the Property, including, without limitation,
the Properties’ physical, environmental or economic condition, compliance or
lack of compliance with any ordinance, order, permit or regulation or any other
attribute or matter relating thereto. Sellers have not undertaken any
independent investigation as to the truth, accuracy or completeness of the
Property Information and are providing the Property Information solely as an
accommodation to Purchaser.

 

(c)                                  Purchaser’s Agreement to Indemnify.
Purchaser hereby agrees to indemnify, defend and hold Sellers harmless from and
against any and all liens, claims, causes of action, damages, liabilities and
expenses (including reasonable attorneys’ fees) arising out of (i) Purchaser’s
inspections or tests permitted under this Agreement or (ii) Purchaser’s failure
to comply with the provisions of Section 2.4(b); provided, however, the
indemnity shall not extend to protect the Sellers from any pre-existing
liabilities for matters merely discovered by Purchaser (i.e., latent
environmental contamination) so long as Purchaser’s actions do not aggravate any
preexisting liability of the Sellers and then only to the extent of such
aggravation. Purchaser’s obligations under this Section 2.4(e) shall survive the
termination of this Agreement and shall survive the Closing for a period of one
year.

 

13

--------------------------------------------------------------------------------


 

2.5                                 Closing.

 

(a)                                  The Closing will take place at the offices
of Escrow Agent at 10:00 a.m., local time on the Closing Date.

 

(b)                                 At the Closing, Purchaser will deliver to
Escrow Agent:

 

(i)                                     the Purchase Price minus $6,398,316.00,
representing the Earnout portion of the Purchase Price, plus or minus prorations
with Escrow Agent in cash by wire transfer of immediately available funds;

 

(ii)                                  an Escrow Agreement (defined below);

 

(iii)                               Settlement Statement (defined below);

 

(iv)                              the Management Agreement (defined below);

 

(v)                                 the C&S Lease Extension Amendment;

 

(vi)                              all other documents reasonably determined by
Purchaser, Sellers and Title Company to be necessary to transfer the Property to
Purchaser or as otherwise required to be delivered by Purchaser under the terms
of this Agreement;

 

(vii)                           an Assignment and Assumption of Leases (the
“Assignment and Assumption of Leases”) assigning all of Sellers’ interests in
the Leases in the form attached hereto as Exhibit K;

 

(viii)        a Bill of Sale (the “Bill of Sale, Assignment and Assumption of
Contracts”) with respect to the SLVE Personal Property, the SLVW Personal
Property, the SLVWII Personal Property, the SLCV Personal Property, the SLCVII
Personal Property and of Service Contracts and Warranties assigning the
Contracts, including but not limited to all warranties, to Purchaser in the form
attached hereto as Exhibit L; and

 

(ix)           an Assignment and Assumption of License Agreement with respect to
Sellers’ interest in that certain Irrevocable License and Parking, Management
and Use Agreement dated August 26, 2003 with the City of Southlake, Texas in
recordable form reasonably acceptable to Purchaser and Sellers (the “Parking
License Assignment”);

 

(c)                                  At the Closing, each of the Sellers will
deliver to Escrow Agent:

 

(i)                                     a Deed for each Property owned by the
respective Sellers duly executed by such Seller;

 

14

--------------------------------------------------------------------------------


 

(ii)                                  an Escrow Agreement;

 

(iii)          Certificates of Sellers certifying that all of the
representations and warranties of Sellers are true and correct in all material
respects as of the Closing Date;

 

(iv)                              a Certified Rent Roll;

 

(v)                                 The Audit Letter attached hereto as Exhibit
H;

 

(vi)                              A TLTA Owner’s Policy of Title Insurance
issued by Title Company naming Purchaser as insured, in the amount of the
Purchase Price, Insuring that Purchaser owns good and indefeasible fee simple
title to the Real Property providing for full extended coverage and containing
the Special Title Endorsements (the “Title Policy”), subject only to the
Permitted Encumbrances;

 

(vii)                           A duly executed affidavit of Sellers certifying
that Sellers are not a “foreign person,” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and in any applicable state laws for
the state in which the Property is located;

 

(viii)        Such conveyancing or transfer tax forms or returns, if any, as are
required to be delivered or signed by Sellers by applicable state and local law
in connection herewith, including any certifications required in connection
therewith;

 

(ix)           The original of all Leases and Contracts in Sellers’ possession;

 

(x)                                   Four (4) copies of a closing settlement
statement between Sellers and Purchaser, duly executed by Sellers, setting forth
the prorations and adjustments to the Purchase Price in accordance with this
Agreement; it being agreed that such settlement shall be mutually approved by
Sellers and Purchaser at least 48 hours prior to Closing (the “Settlement
Statement”);

 

(xi)           REA Estoppel letters in form and substance reasonably
satisfactory to Purchaser with respect to any reciprocal easement and operating
agreement;

 

(xii)          All other documents reasonably determined by Purchaser, Sellers
and Title Company to be necessary to transfer the Properties to Purchaser or as
otherwise required to be delivered by Purchaser under the terms of this
Agreement;

 

(xiii)         Copies of notices terminating and canceling any and all Contracts
not assumed by Purchaser at Closing, including in particular any

 

15

--------------------------------------------------------------------------------


 

management contracts and/or brokerage listing and leasing agreements;

 

(xiv)        All records and filed (or certified copies thereof) relating to the
operation and maintenance of the Properties;

 

(xv)         To the extent in Sellers’ possession or control, plans and
specifications, engineering plans and studies, and other similar documents
relating to the Properties.

 

(xvi)        All keys to the Properties in Sellers’ possession, subject to any
rights of Sellers’ occupancy that survive the Closing;

 

(xvii)       The Management Agreement;

 

(xviii)      The C&S Lease Extension Amendment;

 

(xix)         The Assignment and Assumption of Leases;

 

(xx)          The Bill of Sale, Assignment and Assumption of Contracts; and

 

(xxi)         The Parking License Assignment.

 

2.6                                 Adjustments as of the Closing Date. Accrued
Rental income and all other accrued income relating to the Properties, real and
personal property ad valorem taxes, insurance premiums (if and to the extent
that policies are continued for periods subsequent to the Closing Date), utility
charges, common area maintenance charges and operating charges pursuant to any
reciprocal easement agreements or similar agreements, and other operating
expenses of each Property, shall be prorated to the Closing Date, based upon
actual days involved. Sellers shall be responsible for all real and personal
property taxes payable by any Seller for any period prior to and including the
Closing Date. Sellers and Purchaser acknowledge that tenants have made estimated
payments for such tenants’ proportionate share of taxes, insurance, common area
maintenance and other charges (“NNN Charges”) that are reimbursable to the
landlord under such tenant leases. Purchaser and Manager (as defined in Section
2.13 hereof) shall make a final reconciliation of 2004 NNN Charges on or before
April 30, 2005. Sellers shall be entitled to any amounts collected from tenants
in 2005 and attributable to periods on or before the Closing Date, and shall be
liable for any amounts due to tenants and attributable to periods on or before
the Closing Date. Purchaser shall be entitled to any amounts collected from
tenants in 2005 and attributable to periods after the Closing Date, and shall be
liable for any amounts due to tenants and attributable to periods after the
Closing Date. All accrued charges pursuant to Contracts and utility charges
(whether or not service is continued by Purchaser) for periods prior to and
including the Closing Date shall be determined as of the Closing Date and paid
by Sellers (“Accrued Expenses”). Any of such Accrued Expenses for periods prior
to and including the Closing Date which have not been paid and are not reflected
on the closing statement prepared by Sellers and Purchaser as of the Closing
Date shall be paid by the Sellers prior to delinquency (subject to Sellers’
right to contest same). SLVE shall also receive any and all income or payments
related to (a) TIF Reimbursements, and (b) TXU/Oncor Reimbursements. Purchaser
shall make a good-faith attempt to collect delinquent rents the same for
Sellers’ benefit after the

 

16

--------------------------------------------------------------------------------


 

Closing and after first applying any such rental payments so received to rents
and late charges and the costs of collection thereof in each case accruing after
the Closing Date, the remainder of such collections, if any, shall be remitted
to Sellers promptly upon receipt by Purchaser or Sellers after Closing (up to
the amount of such delinquent rents); provided, however, that nothing contained
herein shall be construed to require Purchaser to institute any suit or
collection procedure to collect such delinquent rents. Purchaser need not
attempt to collect rents that are more than ninety days delinquent and the
foregoing obligation of Purchaser to remit any amounts in respect thereof to
Sellers shall also terminate ninety days after the Closing Date, except as to
recovery of 2004 NNN Charges, which shall terminate on December 31, 2005. To the
extent that the actual amount of all such charges, expenses and income referred
to in this section are unavailable on the Closing Date, the foregoing prorations
shall be based on estimates using the most recently available statement for each
such item to be prorated (provided that, if the actual amount of real and
personal property ad valorem taxes and special assessments for the present tax
year are not available, the proration shall be based upon the taxes for the
previous tax year) and, if after the Closing Date the actual amount of any such
closing proration that was based on an estimate is determined to be more or less
than the amount adjusted for at Closing, the parties shall promptly (but no
later than the date which is the first anniversary of the Closing Date) adjust
such proration.

 

2.7                                 Security Deposits. All security deposits and
any prepayment of rental or other sums attributable to any period beyond the
Closing Date, collected (and, except to the extent previously returned to
tenants whether presently held) by the Sellers under the terms of any Leases
shall be retained by the Sellers at Closing.

 

2.8                                 Title and Survey Costs. Sellers shall pay
and incur the costs for the Survey and the premium for the Owner’s Policy
(exclusive of endorsements), all transfer taxes, and their own attorneys’ fees.
Purchaser shall pay the premium for all endorsements to the Title Policy,
including the Survey Endorsement, and its own attorneys’ fees, provided that
Sellers shall pay the premium for any endorsements which Sellers elect, in
Sellers’ sole discretion, to provide in order to satisfy any of Purchaser’s
Title Objections pursuant to Section 6.2(b).

 

2.9                                 Mortgage Liens. At Closing, Sellers shall
cause the Mortgage Liens to be released at or prior to Closing, with Sellers
having the right to apply the Purchase Price or a portion thereof for such
purpose.

 

2.10                           “Free Rent” Credit. At Closing, Purchaser shall
receive a credit to the Purchase Price in the amount equal to all unreimbursed
costs due to tenants of the Properties for tenant improvements or abated rent in
lieu of reimbursement for tenant improvement costs as well as all leasing
commissions due brokers under the Leases all of which Sellers represent and
warrant are identified in Exhibit E hereto to the extent due or existing as of
the Closing Date.

 

2.11                           Escrow. At Closing, Escrow Agent shall withhold a
portion of the Purchase Price in the amount of $1,303,121.00 (together with any
interest thereon, the “Escrow Funds”) to be held in escrow pursuant to an escrow
agreement in form reasonably acceptable to Sellers, Purchaser and Escrow Agent
(the “Escrow Agreement”), and to be disbursed to Sellers or Purchaser pursuant
to the Escrow Agreement as provided below.

 

17

--------------------------------------------------------------------------------


 

(a)                                  Master Lease Escrow. $1,051,926.00 (“Master
Lease Escrow”) of the Escrow Funds shall be escrowed on account of leases
expiring on or before October 31, 2005, in the amounts and for the locations set
forth on Exhibit F-l hereto (the “Expiring Leases”). Sellers, through the
Manager (defined below), shall have the continuing right until October 31, 2006
to renew Expiring Leases or to replace each tenant to the Expiring Leases for a
new lease term of not less than one (1) year, and to receive from the Master
Lease Escrow an amount equal to the value assigned to each such Expiring Lease
location. Tenant improvement costs, leasing commissions and, on a monthly basis,
up to but not in excess of the first twelve (12) months of base rent and expense
reimbursements following termination of lease which is not renewed, and other
costs incurred by Sellers and/or the Manager in renewing or reletting each such
Expiring Lease location shall be the sole cost and expense of Sellers. Following
the termination of any Expiring Lease or the renewal of any Expiring Lease upon
financial terms less advantageous than the Expiring Lease, Purchaser shall be
entitled to withdraw on a monthly basis (for a period of time not to exceed
twelve (12) months with respect to each such Expiring Lease) from the Master
Lease Escrow an amount equal to (x) the amount of the base rent and expense
reimbursements with respect to any Expiring Lease not renewed and (y) the amount
(if any) by which the base rent and expense reimbursements for any Expiring
Lease exceed the same for any renewal thereof. Sellers shall provide Purchaser
with originals of any amendments of Leases or new Leases negotiated by Sellers,
which shall be executed by Purchaser provided that such amendments or new Leases
are on the minimum terms set forth on Exhibit F-l.

 

Sellers shall be entitled to receive the balance of the Master Lease Escrow
applicable to any Expiring Lease upon the occurrence of a leasing event (the
“Leasing Event”) with respect to such Expiring Lease (net of funds drawn to pay
lease costs as described above) remaining in the Master Lease Escrow on a lease
by lease basis. For the purposes hereof, a Leasing Event shall have occurred
when (1) the existing tenant shall have renewed its lease or otherwise extended
its total occupancy on the minimum terms and conditions set forth herein and in
Exhibit F-l; (2) if the existing tenant has vacated, then Sellers shall have
entered into a binding lease with a replacement tenant on the minimum terms and
conditions set forth herein and in Exhibit F-l, which tenant shall have (3)
taken occupancy of the total premises and accepted the premises as delivered by
Sellers (and Sellers shall have completed any punchlist items remaining to be
completed); (4) tenant is in occupancy and open for business; (5) tenant has
made the first payment of rent due under the lease; and (6) a Certificate of
Occupancy shall have been issued.

 

(b)                                 Vacancy Escrow. $251,195.00 (“Vacancy
Escrow”) of the Escrow Funds shall be escrowed on account of vacant space, in
the amounts and for the locations set forth on Exhibit F-2 hereto (the “Vacant
Space”). Sellers, through the Manager (defined below), shall have the continuing
right until October 31, 2006 to lease each Vacant Space on the minimum terms set
forth on Exhibit F-2, and to receive from the Vacancy Escrow an amount equal to
the value assigned to each lease of such Vacant Space location pursuant to the
formula set forth below. Tenant improvement costs, leasing commissions and other
costs incurred by Sellers and/or the Manager in renewing or reletting each such
Vacant Space location shall be the sole cost and expense of Sellers. Upon the
execution of a lease with respect to any Vacant Space, Sellers shall have the
right to draw on funds

 

18

--------------------------------------------------------------------------------


 

deposited in the Vacancy Escrow for tenant improvements and commissions in
connection with the lease-up of such space in amounts not to exceed $15.00 per
square foot for tenant improvements and $3.00 per square foot for leasing
commissions with respect to Vacant Space never leased before, and not to exceed
$5.00 per square foot for tenant improvements and $3.00 per square foot for
space previously leased; provided further, that with regards to vacant space
that is never leased, the balance of funds remaining for tenant improvements and
commissions shall remain with Purchaser. The foregoing amounts represent the
limits on the amounts by which Sellers may draw on funds deposited in the
Vacancy Escrow but Sellers shall have the right (but Sellers shall not have an
obligation) to expend amounts in excess of such amounts. Sellers shall provide
Purchaser with originals of any new Leases negotiated by Sellers, which shall be
executed by Purchaser provided that such Leases are on the minimum terms set
forth on Exhibit F-2 and on a lease form previously approved by Purchaser.

 

If at 5:00 p.m., Dallas, Texas time on April 30, 2006 (the “Escrow Termination
Date”), any amount of the Escrow Funds remain (subject to offset for amounts, if
any, for which Sellers have previously qualified, as evidenced by a written
notice accompanied by such additional items as may be necessary under the Escrow
Agreement to verify Sellers’ right to draw from the Escrow Funds), then such
remainder shall be released to Purchaser on the first business day after the
Escrow Termination Date without further instruction or authorization necessary
(and the remaining amount, if any, due to Sellers under the Escrow Agreement
shall be disbursed to Sellers promptly upon Escrow Agent’s review and
confirmation of Sellers’ notice claiming such funds). Upon full disbursement of
the Escrow Funds, the Escrow Agreement shall terminate and shall be of no
further force or effect. Notwithstanding anything in this Agreement or the
Escrow Agreement to the contrary, in no event will Sellers’ obligations under
the Escrow Agreement exceed the amount of the Escrow Funds.

 

2.12                           Earnout. Within thirty (30) days after
Purchaser’s receipt of written notice from Sellers that a Leasing Event has
occurred with respect to any portion of the Vacant Space, Purchaser shall pay
the applicable Seller (in immediately available funds) an amount (the “Earnout
Payment”) equal to the quotient obtained by dividing the product of (x) annual
base rent sent forth in such lease (less the amount, if any, by which the
pass-through amount paid by the tenant is less than 100% of such tenant’s
proportionate share) multiplied by the total square footage of leasing space
demised by such lease, by (y) the base rent divider of 6.8875; provided however,
that in no event (i) shall the aggregate amount of the Earnout Payments made
exceed $6,398,316.00 and (ii) shall Purchaser be obligated to make any Earnout
Payment after November 30, 2006 regardless of the aggregate amounts of Earnout
Payments paid to Seller on or before such date. The provisions of this Section
2.12 shall survive the Closing.

 

Purchaser and Sellers hereby acknowledge and agree that certain of the space
within Building 3C (i) constitutes space for which a Leasing Event could occur
as provided on Exhibit F-1, (ii) is subject to one or more Expiring Leases as
provided on Exhibit F-1, and (iii) constitutes Vacant Space hereunder as
provided on Exhibit F-2. SLVW may, in its sole discretion and from time to time,
designate an Affiliate of SLVW to which any payments or distributions under
Sections 2.11 and 2.12 hereof (including, without limitation, any Earnout
Payment) may be made.

 

19

--------------------------------------------------------------------------------


 

2.13                           Management Agreement; C&S Lease Extension
Amendment. Contemporaneously with Closing, (a) Purchaser shall enter into a new
sub-management agreement for the on-site property management of the Properties
with Cooper & Stebbins, L.P. (the “Manager”) in form reasonably acceptable to
Purchaser and Manager (the “Management Agreement”), on the following terms and
conditions: (1) the term shall expire not earlier than October 31, 2007, (2)
Manager will provide customary on-site management functions and staff, (3)
Purchaser shall reimburse Manager for all expenses incurred in providing such
management functions, provided such expenses are incurred in accordance with a
budget approved by Purchaser, (4) Purchaser will provide all accounting services
to the Purchaser and will collect all management fee income on behalf of the
Purchaser, and (5) Manager’s duties shall be progressively transitioned over to
Purchaser beginning on October 31, 2006, and (b) Purchaser shall cause the
SLVWII Partnership to enter into an amendment to the existing lease agreement
with Manager in form reasonably acceptable to Purchaser and Manager (the “C&S
Lease Extension Amendment”), on the following terms and conditions: (i) the
lease term shall expire contemporaneously with the Management Agreement, and
(ii) Manager, as tenant thereunder, shall have the right to terminate such lease
upon 30 days prior written notice in the event that the Management Agreement
terminates for any reason prior to the expiration date thereof. The terms of
this Section 2.13 shall survive the Closing. Notwithstanding the foregoing,
Manager shall be required to agree to subordinate the sub-management agreement
to the loan documents of any lender and agree that such lender may terminate the
sub-management agreement in the event of a default under such lender’s loan.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1                                 Representations and Warranties of Sellers.
Sellers, individually and collectively as set forth below, represent and warrant
to Purchaser as of the date of this Agreement and as of the Closing Date that;

 

(a)                                  Authority of Sellers. Each of the Sellers
represents and warrants that the execution and delivery of this Agreement by
such Sellers and each other agreement, instrument, certificate and document to
be executed by such Sellers hereunder and the performance by such Sellers of its
obligations under this Agreement have been duly and validly authorized by all
necessary action on the part of such Sellers. Each of the Sellers represents and
warrants that this Agreement constitutes a legal, valid, and binding obligation
of such Sellers and is enforceable against such Sellers in accordance with its
terms, except to the extent that (i) enforcement may be limited by or subject to
any bankruptcy, insolvency, reorganization, moratorium, or similar Laws now or
hereafter in effect relating to or limiting creditors’ rights generally and (ii)
the remedy of specific performance and injunctive and other forms of equitable
relief are subject to certain equitable defenses and to the discretion of the
court or other similar person or entity before which any proceeding therefor may
be brought.

 

(b)                                 No Conflicts or Violations. Each of the
Sellers hereby represents and warrants that the execution and delivery of this
Agreement by each of the Sellers does not, and the performance by each of the
Sellers of such Sellers’ obligations under this Agreement and the consummation
of the transactions contemplated hereby will not: (i) violate any term or
provision of any Law or any writ, judgment, decree, or injunction

 

20

--------------------------------------------------------------------------------


 

applicable to such Sellers, except such violations that do not have a Material
Adverse Effect on the Properties; (ii) conflict with or result in a violation or
breach of any of the provisions of the governing documents of such Sellers,
except such conflicts, violations, or breaches that do not have a Material
Adverse Effect on the Properties; or (iii) conflict with or result in a
violation or breach of any Contract to which such Sellers is a party, except
such conflicts, violations, or breaches that do not have a Material Adverse
Effect on such Sellers.

 

(c)                                  Not a Foreign Person. Each of the Sellers
represents and warrants that it is not a “foreign person” but is a “United
States person” as such terms are defined in the Foreign Investment in Real
Property Tax Act of 1980 and §§1445 and 7701 of the Code; that is to say, each
such Sellers represents that it is a citizen or a resident of the United States,
a domestic partnership, a domestic corporation, or an estate or trust which is
not a foreign estate or foreign trust within the meaning of § 7701(a)(31) of the
Code.

 

(d)                                 No Condemnation. SLVE, SLVW, SLVWII, SLCV
and SLCVII represent and warrant, respectively, that to Sellers’ Knowledge,
there is no pending condemnation proceeding affecting the SLVE Property, SLVW
Property, SLVWII Property, SLCV Property or the SLCVII Property, respectively,
or any portion thereof. Neither SLVE, SLVW, SLVWII, SLCV nor SLCVII has received
any written notice of any such proceeding with respect to the SLVE Property,
SLVW Property, SLVWII Property, SLCV Property or SLCVII Property, respectively,
and neither SLVE, SLVW, SLVWII, SLCV nor SLCV have received any written notice
or has any knowledge that any such proceeding is contemplated with respect to
the SLVE Property, SLVW Property, SLVWII Property, SLCV Property or the SLCVII
Property, respectively.

 

(e)                                  No Litigation. SLVE, SLVW, SLVWII, SLCV and
SLCVII represent and warrant that except as shown on Section 3.1 (e) to the
Disclosure Schedule, there is no action, suit, proceeding, arbitration,
unsatisfied order or judgment, governmental investigation or claim pending or
threatened (and to Sellers’ Knowledge there are no claims, situations or facts
or circumstances which could be reasonably believed to give rise to any of the
foregoing) against or affecting the SLVE Property, SLVW Property, SLVWII
Property, SLCV Property and the SLCVII Property, respectively, or any portion
thereof.

 

(f)                                    No Other Contracts. SLVE, SLVW, SLVWII,
SLCV and SLCVII, respectively, represent and warrant that except for the
Permitted Exceptions and as shown on Section 3.1(f) of the Disclosure Schedule,
there are no Contracts relating to the SLVE Property, SLVW Property, SLVWII
Property, SLCV Property or SLCVII Property, respectively, or any portion
thereof.

 

(g)                                 Brokers. SLVE, SLVW, SLVWII, SLCV and
SLCVII, respectively, represent and warrant that all negotiations relative to
this Agreement and the transactions contemplated hereby have been carried out by
Sellers directly with Purchaser, without the intervention of any Person on
behalf of Sellers in such manner as to give rise to any valid claim by any
Person against Purchaser for a finder’s fee, brokerage commission, or similar
payment, except for Holiday Fenoglio Fowler, L.P.

 

21

--------------------------------------------------------------------------------


 

(h)                                 Consents. SLVE, SLVW, SLVWII, SLCV and
SLCVII, respectively, represent and warrant that no consent, license, approval,
order, permit or authorization of any Governmental Agency is required to be
obtained or made and no consent of any other third party, is required to be
obtained by Sellers in connection with the execution, delivery and performance
of this Agreement and any of the transactions contemplated hereby.

 

(i)                                     The SLVE Real Property consists of
approximately 2.5250 acres of land, and approximately 11,400 square feet of net
rentable square feet, and located at 1580 East Southlake Blvd, Southlake, Texas
and commonly known as Block 23 and SLVE has good and indefeasible title to the
SLVE Real Property, subject to all easements, restrictions, reservations and
covenants now of record and further subject to all matters that a current,
accurate survey would show, together with the Permitted Encumbrances;

 

(j)                                     The SLVW Real Property consists of
approximately 15.9897 acres of land, and approximately 62,657 square feet of net
rentable square feet, and located at 140 State Street, 1235 Main Street, 1230
Main Street, 1240 Main Street, 300 Grand Avenue, 1200 Prospect Street,
Southlake, Texas and commonly known as Parking Lot, Building 1C, Building 2B,
Parking Lot, Parking Lot and Block 10 and SLVW has good and indefeasible title
to the SLVW Real Property, subject to all easements, restrictions, reservations
and covenants now of record and further subject to all matters that a current,
accurate survey would show, together with the Permitted Encumbrances;

 

(k)                                  The SLVWII Real Property consists of
approximately 2.0498 acres of land, and approximately 141,499 square feet of net
rentable square feet, and located at 180 State Street, 112 State Street, 1256
Main Street and 1200 Main Street, Southlake, Texas and commonly known as
Building 1B, Building 1A, Building 2C and Building 2A and SLVWII has good and
indefeasible title to the SLVWII Real Property, subject to all easements,
restrictions, reservations and covenants now of record and further subject to
all matters that a current, accurate survey would show, together with the
Permitted Encumbrances;

 

(l)                                     The SLCV Real Property consists of
approximately 8.9198 acres of land, and approximately 70,212 square feet of net
rentable square feet, and located at 1450 Main Street, 1440 Main Street, 1430 E.
Southlake Blvd., 141 Grand Avenue, 1431 Main Street, Southlake, Texas and
commonly known as Building 4B, Parking Lot, Building 5G, Parking Lot and
Building 5C and SLCV has good and indefeasible title to the SLCV Real Property,
subject to all easements, restrictions, reservations and covenants now of record
and further subject to all matters that a current, accurate survey would show,
together with the Permitted Encumbrances;

 

(m)                               The SLCVII Real Property consists of
approximately 1.4598 acres of land, and approximately 118,526 square feet of net
rentable square feet, and located at 1422 Main Street, 181 Grand Avenue and 115
Grand Avenue, Southlake, Texas and commonly known as Building 4C, Building 5B
and Building 5A and SLCVII has good and indefeasible title to the SLCVII Real
Property, subject to all easements, restrictions,

 

22

--------------------------------------------------------------------------------


 

reservations and covenants now of record and further subject to all matters that
a current, accurate survey would show, together with the Permitted Encumbrances;

 

(n)                                 Section 3.1(n) of the Disclosure Schedule
sets forth all of the existing warranties applicable to the Properties.

 

(o)                                 Sellers have not been served with process or
other written notice of any litigation or proceeding pending or, to Sellers’
Knowledge, threatened against the Property, including but not limited to
condemnation or eminent domain.

 

(p)                                 All income and expense statements delivered
to Purchaser with respect to the Property are true, correct and complete in all
material respects.

 

(q)                                 Sellers have not received written notice of
violations at or by the Properties of zoning, building, subdivision, fire, air
pollution, business occupancy or Environmental Requirements, rules or
regulations relating to the Properties or of other governmental action affecting
the Properties that have not been cured except as set forth in Section 3.1(q) of
the Disclosure Schedule.

 

(r)                                    Sellers have not received written notice
from any federal, state, county or municipal authority as to the existence of
any Hazardous Materials at the Properties.

 

(s)                                  The rent roll attached hereto as part of
the Disclosure Schedule contains a complete list of all leases affecting the
Properties and the copies of such Leases provided to Purchaser are complete and
correct in all material respects. Except as otherwise disclosed to Purchaser in
the Property Information, in any tenant estoppel certificate, the rent roll
attached to the Disclosure Schedule, the Leases are in full force and effect and
to Seller’s Knowledge there is no monetary default (other than with respect to
the payment of basic rent not more than 20 days past due) nor any material
non-monetary default under any of the Leases.

 

(t)                                    There are no other Contracts other than
the Contracts affecting the Properties or the operation thereof as set forth in
the Disclosure Schedule attached hereto, and the copies of such Contracts
provided to Purchaser are complete and correct and to Seller’s knowledge, Seller
is not in default thereunder.

 

(u)                                 Sellers own all of the landlords’ interest
in the Leases and the property owners’ interest in the Contracts and the
personal property. Seller’s interest in the Contracts, Leases, and personal
property is free and clear of all encumbrances, and has not been assigned to any
other person, except for collateral assignments to lenders which will be
released at Closing

 

(v)                                 Sellers’ representations and warranties set
forth in this Agreement shall survive the Closing for a period of one (1) year
(the “Survival Period”). As a condition precedent to Purchaser’s obligation to
close the purchase and sale transaction contemplated in this Agreement, Sellers’
representations and warranties contained herein must remain and be true and
correct in all material respects as of the Closing Date. Purchaser shall have
the right to bring an action against the Sellers on the breach of a

 

23

--------------------------------------------------------------------------------


 

representation or warranty hereunder, but only upon the condition that Purchaser
first learns of the breach after Closing and gives written notice of such breach
to the Sellers before the end of the Survival Period and files such action on or
before the first day following the second anniversary of the Closing Date.
Sellers shall have no liability after Closing for the breach of a representation
or warranty hereunder of which Purchaser had knowledge as of Closing.
Notwithstanding any other provision of this Agreement, any agreement
contemplated by this Agreement, or any rights which Purchaser might otherwise
have at law, equity, or by statute, whether based on contract or some other
claim, as of the Closing Date. Purchaser agrees that any liability of Sellers to
Purchaser will be limited to $5,400,000.00. The provisions of this Section shall
survive the Closing.

 

3.2                                 Purchaser’s Representations and Warranties.
Purchaser hereby represents and warrants to Sellers as of the date hereof and as
of the Closing Date as follows:

 

(a)                                  Organization. Purchaser is a corporation
duly organized, validly existing, and in good standing under the Laws of the
State of Illinois and has the requisite corporate power and authority to enter
into this Agreement and to perform its obligations under this Agreement.

 

(b)                                 Authority. The execution and delivery of
this Agreement by Purchaser and the performance by Purchaser of its obligations
under this Agreement have been duly and validly authorized by all requisite
corporate action on the part of Purchaser. This Agreement constitutes a legal,
valid, and binding obligation of Purchaser and is enforceable against Purchaser
in accordance with its terms, except to the extent that (i) enforcement may be
limited by or subject to any bankruptcy, insolvency, reorganization, moratorium,
or similar Laws now or hereafter in effect relating to or limiting creditors,
rights generally and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief are subject to certain equitable defenses and to
the discretion of the court or other similar person or entity before which any
proceeding therefor may be brought.

 

(c)                                  No Conflicts or Violations. The execution
and delivery of this Agreement by Purchaser do not, and the performance by
Purchaser of Purchaser’s obligations under this Agreement will not:

 

(i)                                     violate any term or provision of any
applicable Law or any writ, judgment, decree, or injunction applicable to
Purchaser, except such violations that do not have a Material Adverse Effect;

 

(ii)                                  conflict with or result in a violation or
breach of any of the provisions of the articles or certificate of incorporation
or bylaws of Purchaser, except such conflicts, violations, or breaches that do
not have a Material Adverse Effect; or

 

24

--------------------------------------------------------------------------------


 

(iii)                               conflict with or result in a violation or
breach of any Contract to which Purchaser is a party, except such conflicts,
violations, or breaches that do not have a Material Adverse Effect.

 

(d)                                 Litigation. There is no action, suit, or
proceeding pending, or (to the knowledge of Purchaser) threatened, against
Purchaser, at Law or in equity, in, before, or by any person or entity that, if
adversely determined, would have a Material Adverse Effect.

 

(e)                                  Purchase for Investment. The Properties
will be acquired by Purchaser or its assignee for its own account for the
purpose of investment and not for the purpose or with the intent of a
distribution or other sale and disposition thereof. Purchaser shall not transfer
or otherwise dispose of any of the Properties, or any interest therein, in such
manner as to violate any provisions of the Securities Act of 1933, as amended,
or of any securities Laws of any state or other jurisdiction regulating the
disposition thereof. This Section 3.2(e) shall survive the Closing.

 

(f)                                    Brokers. All negotiations relative to
this Agreement and the transactions contemplated hereby have been carried out by
Purchaser directly with Sellers and its Affiliates, without the intervention of
any Person on behalf of Purchaser in such manner as to give rise to any valid
claim by any Person against Sellers or its Affiliates for a finder’s fee,
brokerage commission, or similar payment, except for Holliday Fenoglio Fowler,
L.P., whose commission shall be paid by Sellers pursuant to a separate written
agreement.

 

(g)                                 No Third-Party Financing. Purchaser will not
rely on third-party equity to be raised or any third-party financing. Sellers
will not provide, and Purchaser will not require, any documentation in the form
of subordination, non-disturbance and attornment agreements running to the
benefit of any third-party lender.

 

3.3                                 Disclaimer: Release; Indemnity.

 

(a)                                  Disclaimers By Sellers. Except as expressly
set forth in this Agreement, it is understood and agreed that Sellers and
Sellers’ agents or employees have not at any time made and are not now making,
and they specifically disclaim, any warranties, representations or guaranties of
any kind or character, express or implied, with respect to the Properties,
including, but not limited to, warranties, representations or guaranties as to
(a) matters of title, (b) environmental matters relating to the Properties or
any portions thereof, including, without limitation, the presence of Hazardous
Materials in, on, under or in the vicinity of the Properties, (c) geological
conditions, including, without limitation, subsidence, subsurface conditions,
water table, underground water reservoirs, limitations regarding the withdrawal
of water, and geologic faults and the resulting damage of past and/or future
faulting, (d) whether, and to the extent to which the Properties or any portions
thereof are affected by any stream (surface or underground), body of water,
wetlands, flood prone area, flood plain, floodway or special flood hazard, (e)
drainage, (f) soil conditions, including the existence of instability, past soil
repairs, soil additions or conditions of soil fill, or susceptibility to
landslides, or the sufficiency of

 

25

--------------------------------------------------------------------------------


 

any undershoring, (g) the presence of endangered species or any environmentally
sensitive or protected areas, (h) zoning or building entitlements to which the
Properties or any portions thereof may be subject, (i) the availability of any
utilities to the Properties or any portions thereof including, without
limitation, water, sewage, gas and electric, (j) usages of adjoining property,
(k) access to the Properties or any portions thereof, (l) the value, compliance
with the plans and specifications, size, location, age, use, design, quality,
description, suitability, structural integrity, operation, title to, or physical
or financial condition of the Properties or any portion thereof, or any income,
expenses, charges, liens, encumbrances, rights or claims on or affecting or
pertaining to the Properties or any parts thereof, (m) the condition or use of
the Properties or compliance of the Properties with any or all past, present or
future federal, state or local Laws, (n) the existence or non-existence of
underground storage tanks, surface impoundments, or landfills, (o) any other
matter affecting the stability and integrity of the Properties, (p) the
potential for further development of the Properties, (q) the merchantability of
the Properties or fitness of the Properties for any particular purpose, (r) the
truth, accuracy or completeness of the Property Information, (s) tax
consequences, or (t) any other matter or thing with respect to the Properties.

 

(b)                                 Sale “As Is, Where Is”. Subject to the terms
and provisions hereof and except as otherwise provided herein, Purchaser
acknowledges and agrees that upon Closing, Purchaser shall accept the Properties
conveyed “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly
provided otherwise in this Agreement and any document executed by Sellers and
delivered to Purchaser at Closing. Except as expressly set forth in this
Agreement, Purchaser has not relied and will not rely on, and Sellers have not
made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Properties or relating thereto (including specifically, without limitation,
Property Information packages distributed with respect to the Properties) made
or furnished by Sellers, or any property manager, real estate broker, agent or
third party representing or purporting to represent Sellers, to whomever made or
given, directly or indirectly, orally or in writing. Purchaser represents that
it is a knowledgeable, experienced and sophisticated purchaser of real estate
and that, except as expressly set forth in this Agreement, it is relying solely
on its own expertise and that of Purchaser’s consultants and shall make an
independent verification of the accuracy of any documents and information
provided by Sellers. Purchaser will conduct such inspections and investigations
of the Properties as Purchaser deems necessary, including, but not limited to,
the physical and environmental conditions thereof, and shall rely upon same. By
failing to terminate this Agreement prior to the expiration of the Inspection
Period, Purchaser acknowledges that Sellers have afforded Purchaser a full
opportunity to conduct such investigations of the Properties as Purchaser deemed
necessary to satisfy itself as to the condition of the Properties and the
existence or non-existence or curative action to be taken with respect to any
Hazardous Materials on or discharged from the Properties, and will rely solely
upon same and not upon any information provided by or on behalf of Sellers or
their agents or employees with respect thereto, other than such representations,
warranties and covenants of Sellers as are expressly set forth in this
Agreement. Upon Closing, Purchaser shall assume the risk that adverse matters,
including, but not limited to, adverse physical or construction defects or
adverse

 

26

--------------------------------------------------------------------------------


 

environmental, health or safety conditions, may not have been revealed by
Purchaser’s inspections and investigations. Purchaser hereby represents and
warrants to Sellers that: (a) Purchaser is represented by legal counsel in
connection with the transaction contemplated by this Agreement; and (b)
Purchaser is purchasing the Properties for business, commercial, investment or
other similar purpose and not for use as Purchaser’s residence. Purchaser waives
any and all rights or remedies it may have or be entitled to, deriving from
disparity in size or from any significant disparate bargaining position in
relation to Sellers.

 

(c)                                  Sellers Released from Liability. Purchaser
acknowledges that it will have the opportunity to inspect the Properties during
the Inspection Period, and during such period, observe the physical
characteristics and existing conditions and the opportunity to conduct such
investigation and study on and of the Properties and adjacent areas as Purchaser
deems necessary, and except as otherwise provided herein Purchaser hereby
FOREVER RELEASES AND DISCHARGES Sellers from all responsibility and liability,
including without limitation, liabilities under any Environmental Laws,
regarding the condition, valuation, salability or utility of the Properties, or
their suitability for any purpose whatsoever (including, but not limited to,
with respect to the presence in the soil, air, structures and surface and
subsurface waters, of Hazardous Materials or other materials or substances that
have been or may in the future be determined to be toxic, hazardous, undesirable
or subject to regulation and that may need to be specially treated, handled
and/or removed from the Property, current or future federal, state and local
laws, regulations or guidelines, and any structural and geologic conditions,
subsurface soil and water conditions and solid and hazardous waste and Hazardous
Materials on, under, adjacent to or otherwise affecting the Properties).
Purchaser further hereby WAIVES (and by Closing this transaction will be deemed
to have WAIVED) any and all objections and complaints (including, but not
limited to, federal, state and local statutory and common law based actions, and
any private right of action under any federal, state or local laws, regulations
or guidelines to which the Property is or may be subject, including, but not
limited to, any Environmental Laws) concerning the physical characteristics and
any existing conditions of the Properties. Purchaser further hereby assumes the
risk of changes in applicable Laws relating to past, present and future
environmental conditions on the Properties and the risk that adverse physical
characteristics and conditions, including, without limitation, the presence of
Hazardous Materials or other contaminants, may not have been revealed by its
investigation.

 

(d)                                 Survival. The terms and conditions of this
Section 3.3 shall expressly survive the Closing and not merge with the
provisions of any Closing documents. Purchaser acknowledges and agrees that the
disclaimers and other agreements set forth herein are an integral part of this
Agreement and that Sellers would not have agreed to consummate this transaction
for the Purchase Price without the disclaimers and other agreements set forth
above.

 

27

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS TO OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which may
be waived in whole or in part by Purchaser):

 

4.1                                 Representations and Warranties. The
representations and warranties made by Sellers in this Agreement and the
disclosures of Sellers in the Disclosure Schedule and all other schedules and
exhibits attached hereto shall be true in all material respects as of the date
hereof and shall be true in all material respects on and as of the Closing Date
as though such representations, warranties and disclosures were made on and as
of the Closing Date.

 

4.2                                 Performance. Sellers shall have performed
and complied in all material respects with all agreements, covenants,
obligations, and conditions required by this Agreement to be so performed or
complied with by Sellers at or before the Closing Date.

 

4.3                                 No Injunction. There shall not be in effect
on the Closing Date any writ, judgment, injunction, decree, or similar order of
any court or Governmental Authority, or otherwise, restraining, enjoining, or
otherwise preventing consummation of any of the transactions contemplated by
this Agreement.

 

4.4                                 No Proceeding or Litigation. There shall not
be instituted, pending, or (to the Knowledge of Purchaser or Sellers)
threatened, any action, suit, investigation, or other proceeding in, before, or
by any court or Governmental Authority to restrain, enjoin, or otherwise prevent
consummation of any of the transactions contemplated by this Agreement.

 

4.5                                 Sellers’ Closing Deliveries. Sellers shall
have delivered to Purchaser on or before the Closing all of the deliveries
required under this Agreement.

 

4.6                                 Tenant Estoppel Certificates. Sellers shall
have delivered tenant estoppel certificates substantially in the form of Exhibit
G hereto (or, if a tenant’s Lease specifies or contemplates another form of
tenant estoppel certificate, then such other specified or contemplated form)
executed by 75% of the retail tenants and 75% of the office tenants occupying
improvements located on the Properties which estoppels must include estoppels
from 75% of the tenants (the “Major Tenants”) listed on Exhibit G-l attached
hereto, with the balance thereof delivered within sixty (60) days of Closing.
Sellers shall not be obligated to expend any funds in connection with obtaining
any such tenant estoppel certificates, and the failure of Sellers to obtain any
such tenant estoppel certificates shall not be a breach or default hereunder. If
Sellers are unable to deliver the tenant estoppel certificates referred to in
this Section 4.6, then Purchaser’s sole remedies and recourses shall be limited
to either (a) waiving the requirement for the tenant estoppel certificate(s) in
question and proceeding to Closing without reduction of the Purchase Price or
(b) terminating this Agreement by immediate notification to Sellers and
receiving the immediate return of all of the Earnest Money including, but not
limited to, any portion that may have been designated as the Breakup Fee.

 

4.7                                 Title Policy. The title company shall be
prepared to issue the Owner’s Policy.

 

28

--------------------------------------------------------------------------------


 

4.8                                 Grand Avenue Agreement. SLTS Grand Avenue,
L.P. and Purchaser shall have executed an agreement regarding the purchase of
the parcels of land described on Exhibit I, and there shall be no default of
either party thereunder.

 

4.9                                 Ground Leases. Simultaneously with the
Closing, Purchaser and SLTS Grand Avenue, L.P. shall have executed ground leases
with respect to certain parcels of land described on Exhibit J upon terms
mutually acceptable to Purchaser and SLTS Grand Avenue, L.P., in their sole and
absolute discretion.

 

4.10                           Sellers’ Representations and Warranties. All of
Sellers’ representations and warranties shall be true and accurate in all
material respects as of the Closing Date.

 

In the event that any of the foregoing conditions precedent are not met or
fulfilled on the Closing Date and so long as Purchaser is not in default
hereunder, Purchaser may (a) terminate this Agreement and receive the immediate
return of all of the Earnest Money including, but not limited to, any portion
that may have been designated as the Breakup Fee, or (b) elect to close
notwithstanding the non-satisfaction of such condition, in which event Purchaser
shall be deemed to have waived any such condition. In the event Purchaser elects
to close, notwithstanding the non-satisfaction of such condition, Purchaser
shall be deemed to have waived said condition, and there shall be no liability
on the part of Sellers therefor.

 

ARTICLE V
CONDITIONS TO OBLIGATIONS OF SELLERS

 

The obligations of Sellers hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which may
be waived in whole or in part by Sellers):

 

5.1                                 Representations and Warranties. The
representations and warranties made by Purchaser in this Agreement shall be true
in all material respects as of the date hereof and shall be true in all material
respects on and as of the Closing Date as though such representations and
warranties were made on and as of the Closing Date.

 

5.2                                 Performance. Purchaser shall have performed
and complied in all material respects with all agreements, covenants,
obligations, and conditions required by this Agreement to be so performed or
complied with by Purchaser at or before the Closing Date.

 

5.3                                 No Injunction. There shall not be in effect
on the Closing Date any writ, judgment, injunction, decree, or similar order of
any court or Governmental Authority, or otherwise, restraining, enjoining, or
otherwise preventing consummation of any of the transactions contemplated by
this Agreement.

 

5.4                                 No Proceeding or Litigation. There shall not
be instituted, pending, or (to the Knowledge of Purchaser or Sellers)
threatened, any action, suit, investigation, or other proceeding in, before, or
by any court or Governmental Authority to restrain, enjoin, or otherwise prevent
consummation of any of the transactions contemplated by this Agreement.

 

29

--------------------------------------------------------------------------------


 

5.5                                 Purchaser’s Closing Deliveries. Purchaser
shall have delivered to Sellers on or before Closing all of the deliveries
required under this Agreement.

 

5.6                                 Grand Avenue Agreement. SLTS Grand Avenue,
L.P. and Purchaser shall have executed an agreement regarding the purchase of
the parcels of land described on Exhibit I, and there shall be no default of
either party thereunder.

 

5.7                                 Ground Leases. Simultaneously with the
Closing, Purchaser and SLTS Grand Avenue, L.P. shall have executed ground leases
with respect to certain parcels of land described on Exhibit J upon terms
mutually acceptable to Purchaser and SLTS Grand Avenue, L.P., in their sole and
absolute discretion.

 

In the event that any of the foregoing conditions precedent are not met or
fulfilled on the Closing Date and so long as Sellers are not in default
hereunder, Sellers may (a) terminate this Agreement and receive the immediate
delivery of all of the Earnest Money including, but not limited to, any portion
that may have been designated as the Breakup Fee, or (b) elect to close
notwithstanding the non-satisfaction of such condition, in which event Sellers
shall be deemed to have waived any such condition. In the event Sellers elect to
close, notwithstanding the non-satisfaction of such condition, Sellers shall be
deemed to have waived said condition, and there shall be no liability on the
part of Purchaser therefor.

 

ARTICLE VI
TITLE AND SURVEY

 

6.1                                 Delivery of Title Commitment and Survey.
Within five (5) days of the Effective Date, Sellers shall deliver to Purchaser
the following items:

 

(a)                                  Title Commitment. The Title Commitment (as
hereinafter defined), together with legible copies of any and all title
exception documents referenced therein. The “Title Commitment” shall mean a
commitment or commitments for one or more TLTA Owner’s Title Insurance Policy
(Form B) for the Real Property issued by the Chicago Title Insurance Company in
the full amount of the Purchase Price, covering title to the Real Property on or
after the date hereof, showing Purchaser as owner of the Real Property in fee
simple, and providing for full extended coverage over all general title
exceptions contained in such policies and containing the following special
endorsements to the extent available (collectively, the “Special Title
Endorsements”), owner’s comprehensive, access, survey (legal description
equivalency), contiguity (if applicable), encroachment (if applicable),
non-imputation, and deletion of the arbitration provision and creditors’ rights
provision. The Owner’s Policy described herein together with the Special
Endorsements is referred to herein as the Title Policy.

 

(b)                                 Survey. An ALTA ACSM Title Survey of the
Real Property prepared in accordance with the Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys jointly established by the
American Land Title Association and the American Congress on Surveying and
Mapping in 1999, that meets the accuracy requirements of an Urban Survey, as
defined therein, and includes items 1, 3, 4, 6, 7 (a, b and c), 8-11 and 13-16
of Table A thereof (the “Survey”).

 

30

--------------------------------------------------------------------------------


 

6.2                                 Title and Survey Objections.

 

(a)                                  In the event (i) the Survey shows any
easement, right-of-way, encroachment, conflict, protrusion or other matter
affecting the Real Property that is unacceptable to Purchaser, or (ii) any
exceptions appear in the Title Commitment that are unacceptable to Purchaser,
Purchaser shall notify Sellers in writing of such facts (“Purchaser’s Title
Objections”) not later than 5:00 p.m. Central Time upon the date which is the
later of November 5, 2004 or five (5) business days after the date Purchaser has
received delivery of both the Survey and Title Commitment (the “Title Approval
Period”), but in no event later than the expiration of the Inspection Period.
 Upon the expiration of the Title Approval Period, except for Purchaser’s Title
Objections, Monetary Liens (as hereafter defined), and any other matters arising
subsequent to the date of the Survey and Title Commitment, Purchaser shall be
deemed to have accepted the Survey, the Title Commitment and all matters shown
or addressed therein, including, without limitation, any easement, right of way,
encroachment, conflict, discrepancy, overlapping of improvements, protrusion,
lien, encumbrance, restriction, condition, covenant, exception or other matter
with respect thereto (collectively, the “Approved Title Matters”).

 

(b)                                 Notwithstanding anything to the contrary
contained herein, except for any Monetary Liens and any matters created by
Sellers after the date of the Title Commitment, Sellers shall have no obligation
to take any steps or bring any action or proceeding or otherwise to incur any
effort or expense whatsoever to eliminate or modify any of Purchaser’s Title
Objections; provided, however, Sellers, at their sole option, may attempt to
eliminate or modify all or a portion of Purchaser’s Title Objections to
Purchaser’s reasonable satisfaction prior to the Closing Date. In the event
Sellers are unable or unwilling to attempt to eliminate or modify all of
Purchaser’s Title Objections to the reasonable satisfaction of Purchaser,
Sellers shall provide written notice thereof to Purchaser within five (5)
business days of its receipt of Purchaser’s Title Objections (“Sellers’
Notice”). Purchaser may thereafter elect to close notwithstanding Purchaser’s
Title Objections (in which case Sellers shall have no liability to eliminate or
modify, and Purchaser shall take the Property subject to the Purchaser’s Title
Objections) or Purchaser may (as its sole and exclusive remedy) terminate this
Agreement by delivering notice thereof in writing to Sellers, in which event
neither party shall have any obligation hereunder other than the Surviving
Obligations and Purchaser shall be entitled to return all of the Earnest Money,
including any portion thereof that may have been designated as the Breakup Fee.
Sellers shall cause all mortgages, deeds of trust and monetary liens (including
liens for delinquent taxes, mechanics’ liens and judgment liens) affecting the
Property and all indebtedness secured thereby (the “Monetary Liens”) to be
satisfied, released and discharged of record on or prior to the Closing Date.

 

ARTICLE VII
MISCELLANEOUS

 

7.1                                 Notices. Any notice or other communication
given pursuant to this Agreement must be in writing and (a) delivered
personally, (b) sent by telefacsimile or other similar facsimile transmission,
(c) delivered by overnight express or (d) e-mail as follows:

 

31

--------------------------------------------------------------------------------


 

(a)

If to Purchaser:

 

 

 

Inland Real Estate Acquisitions, Inc.
1700 Alma Road
Plano, Texas 75075
Attn: Matthew Tice
Telephone: (972) 442-6770
Facsimile: (972) 429-9017
E-Mail: tice@inlandgroup.com

 

 

 

The Inland Real Estate Group, Inc
2901 Butterfield Road
Oak Brook, Illinois 60523
Attn: Dennis K. Holland, Esq.
Telephone: (630) 218-8000
Facsimile: (630) 218-4900
E-Mail: dholland@inlandgroup.com

 

 

(b)

If to Sellers:

 

 

 

Southlake Venture East, L.P.
Southlake Venture West, L.P.
SL Venture West II, L.P.
Southlake Central Venture
SL Central Venture II, L.P.

 

 

 

c/o Cooper & Stebbins, L.P.

 

1256 Main Street, Suite 240

 

Southlake, Texas 76092

 

Attention: Frank S. Bliss

 

Telephone: (817) 329-8400

 

Facsimile: (817) 251-8717

 

E-Mail: fbliss@southlaketownsquare.com

 

 

 

with a copy to:

 

Winstead Sechrest & Minick P.C.
5400 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
Attention: John Nolan, Esq.
Telephone: (214) 745-5217
Facsimile: (214) 745-5390
E-mail: jnolan@winstcad.com

 

All notices and other communications required or permitted under this Agreement
that are addressed as provided in this Section 8.1 will (A) if delivered
personally be deemed given when delivered or if by overnight express, be deemed
given the day after deposited with an overnight

 

32

--------------------------------------------------------------------------------


 

carrier; (B) if delivered by telefacsimile or similar facsimile transmission, be
deemed given when electronically confirmed; and (C) if sent by e-mail when sent.
Any party from time to time may change its address for the purpose of notices to
that party by giving a similar notice specifying a new address, but no such
notice will be deemed to have been given until it is actually received by the
party sought to be charged with the contents thereof.

 

7.2                                 Entire Agreement. Except for documents
executed by Sellers and Purchaser pursuant hereto, this Agreement supersedes all
prior discussions and agreements between the parties with respect to the subject
matter of this Agreement, and this Agreement contains the sole and entire
agreement between the parties hereto with respect to the subject matter hereof.

 

7.3                                 Expenses. Except as otherwise expressly
provided in this Agreement, each of Sellers and Purchaser will pay its own costs
and expenses in connection with this Agreement and the transactions contemplated
hereby.

 

7.4                                 Public Announcement. Neither party hereto
shall make any public announcement or disclosure of any information related to
this Agreement to outside brokers or third parties, before or after the Closing,
without the prior written specific consent of the other party; however, either
party may disclose the terms and conditions of this Agreement if required by Law
or court order, and to its attorneys, accountants, employees and existing or
prospective financial partners provided same are advised by such party of the
confidential nature of such terms and conditions and agree to maintain the
confidentiality thereof (in each case, prior to disclosure). The consent by
either party to any disclosures shall not be deemed to be a waiver on the part
of such party of any prohibition against any future disclosure. Notwithstanding
the foregoing, Purchaser may make any and all SEC filings deemed appropriate by
Purchaser.

 

7.5                                 Further Assurance. Sellers and Purchaser
agree that, from time to time after the Closing, upon the reasonable request of
the other, they will cooperate and will cause their respective Affiliates to
cooperate with each other to effect the orderly transition of the business,
operations, and affairs of Sellers. Without limiting the generality of the
foregoing, (a) Sellers will provide, and will cause its respective Affiliates to
provide, representatives of Purchaser reasonable access to all books and records
of Sellers and their Affiliates reasonably requested by Purchaser in the
preparation of any post-Closing financial statements, reports, Tax Returns, or
Tax filings of Sellers; (b) Purchaser will provide, representatives of Sellers
reasonable access to all pre-Closing books and records of Sellers reasonably
requested by Sellers in the preparation of any post-Closing financial
statements, reports, Tax Returns, or Tax filings of Sellers; and (c) each party
hereto will execute such documents and instruments as the other party hereto may
reasonably request containing terms and conditions mutually satisfactory to each
party hereto to further effectuate the terms hereof.

 

7.6                                 Waiver. Any term or condition of this
Agreement may be waived at any time by the party that is entitled to the benefit
thereof. Such waiver must be in writing and must be executed by an executive
officer of such party. A waiver on one occasion will not be deemed to be a
waiver of the same or any other breach or nonfulfillment on a future occasion.
All remedies, either under this Agreement, or by Law or otherwise afforded, will
be cumulative and not alternative.

 

33

--------------------------------------------------------------------------------


 

7.7                                 Amendment. This Agreement may be modified or
amended only by a writing duly executed by or on behalf of Sellers and
Purchaser.

 

7.8                                 Counterparts. This Agreement may be executed
simultaneously in any number of counterparts, each of which will be deemed an
original, but all of which will constitute one and the same instrument.

 

7.9                                 No Third Party Beneficiary. Except as
otherwise set forth herein, the terms and provisions of this Agreement are
intended solely for the benefit of Sellers, Purchaser, and their respective
successors and permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person or entity.

 

7.10                           Governing Law. This Agreement will be governed by
and construed and enforced in accordance with the Laws of the State of Texas
(without regard to the principles of conflicts of Law) applicable to a Contract
executed and performable in such state.

 

7.11                           Binding Effect. This Agreement is binding upon
and will inure to the benefit of the parties and their respective successors and
permitted assigns.

 

7.12                           Limited Assignment. Neither this Agreement nor
any right or obligation hereunder or part hereof may be assigned by any party
hereto without the prior written consent of the other party hereto (and any
attempt to do so will be void), except as otherwise specifically provided
herein. Notwithstanding the foregoing, Purchaser shall have the right to assign
this Agreement on or before the fifth day prior to the Closing Date to an
Affiliate of Purchaser, any Affiliate of The Inland Real Estate Group, Inc., or
any Affiliate of Inland Western Retail Real Estate Trust, Inc.; provided,
however, that Purchaser shall remain liable for all obligations of Purchaser
under this Agreement. Purchaser may assign this Agreement and its rights
hereunder to any affiliate,

 

7.13                           Provisions. If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under any present or future Law,
and if the rights or obligations under this Agreement of Sellers and Purchaser
will not be materially and adversely affected thereby, (a) such provision will
be fully severable; (b) this Agreement will be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom; and (d) in lieu of such illegal,
invalid, or unenforceable provision, there shall be added automatically as part
of this Agreement a legal, valid, and enforceable provision as similar in terms
to such illegal, invalid, or unenforceable provision as may then be legal, valid
and enforceable under applicable Law.

 

7.14                           Confidentiality. Sellers and Purchaser have
entered into the Confidentiality Agreement dated September 22, 2004, attached
hereto and incorporated herein.

 

7.15                           Condemnation. If, prior to the Closing, action is
initiated to take any of the Property by eminent domain proceedings or by deed
in lieu thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement and receive a full refund of all of the Earnest Money, including any
amount designated as a Breakup Fee, or (b) consummate the Closing, in

 

34

--------------------------------------------------------------------------------


 

which latter event all of the Sellers’ assignable right, title and interest in
and to the award of the condemning authority shall be assigned to Purchaser at
the Closing and there shall be no reduction in the Purchase Price.

 

7.16                           Casually. Except as otherwise provided in this
Agreement, Sellers assume all risks and liability for damage to or injury
occurring to the Properties by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Properties, or any part
thereof, suffers any damage in excess of $2,000,000.00 or in any amount that
would allow any of the Major Tenants to abate rent or terminate their lease
prior to the Closing from fire or other casualty which Sellers, at their sole
option, does not elect to repair, Purchaser may either at or prior to Closing
(a) terminate this Agreement and receive a full refund of the Earnest Money, or
(b) consummate the Closing, in which latter event all of Sellers’ right, title
and interest in and to the proceeds of any insurance covering such damage to the
extent the amount of such insurance does not exceed the Purchase Price, shall be
assigned to Purchaser at the Closing and Purchaser shall receive a credit for
the deductible. If the Property, or any part thereof, suffers any damage equal
to or less than $2,000,000.00 prior to the Closing, Purchaser agrees that it
will consummate the Closing and accept the assignment of the proceeds of any
insurance covering such damage plus an amount equal to Sellers’ deductible under
its insurance policy and there shall be no reduction in the Purchase Price.

 

7.17                           Maintenance and Contracts. From the Effective
Date of this Agreement until the Closing or earlier termination of this
Agreement:

 

(a)                                  Sellers shall operate and maintain the
Properties in the ordinary course of business consistent with the manner in
which it has heretofore been operated and maintained. Sellers shall maintain
property and casualty insurance on the Properties in the same amounts and for
the same coverage as it has heretofore maintained for the Property.

 

(b)                                 Sellers will perform all the Sellers’
respective material obligations under the Contracts. Sellers will not, without
the prior written consent of Purchaser (which consent will not be unreasonably
withheld or delayed), modify, enter into, or renew any Contract.

 

7.18                           Leasing. From the Effective Date of this
Agreement through the expiration of the Inspection Period, Sellers will not,
without the prior written consent of Purchaser (which consent will not be
unreasonably withheld or delayed), modify, enter into, or renew any Leases.
Purchaser’s failure to respond in writing within four (4) business days of
Sellers’ request for consent shall be deemed an approval of Sellers’ request,
provided that at the time of any request for approval, if there remain less than
four (4) business days prior to the expiration of the Inspection Period, the
Inspection Period shall be extended to give Purchaser at least four (4) business
days to respond. Subsequent to the expiration of the Inspection Period, Sellers
shall not modify, enter into, or renew any leases except upon the express
written consent of Purchaser which may be granted or withheld in Purchaser’s
sole and absolute discretion.

 

7.19                           1031 Exchange. Sellers intend that the
transactions contemplated herein possibly qualify for an Internal Revenue
Service Code Section 1031 exchange (“1031 Exchange”) and

 

35

--------------------------------------------------------------------------------


 

Purchaser will, at no cost to Purchaser, cooperate with and make commercially
reasonable efforts to facilitate the use by Sellers of a “Qualified
Intermediary” to hold the net proceeds from the transactions contemplated
hereunder which are to be disbursed to Sellers at the Closing for the purpose of
obtaining like-kind exchange treatment under a 1031 Exchange; provided, however,
that (i) the Property shall be directly conveyed by the Sellers to Purchaser at
Closing, (ii) such qualification will not unreasonably delay the time and date
of the Closing and (iii) Purchaser will not bear any additional expenses, fees
or costs in connection with such qualification. Purchaser is agreeing to so
cooperate as an accommodation to Seller and Purchaser does not warrant,
represent or guarantee any fact to Sellers related to such 1031 Exchange
treatment or the process to be used by Sellers in their attempt to obtain such
treatment.

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



SIGNATURE PAGES FOLLOW

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below, by the duly authorized representatives of Sellers and Purchaser.

 

SELLERS:

 

 

 

 

 

SOUTHLAKE VENTURE WEST L.P.,

 

a Texas limited partnership,

 

 

 

By:

RIALTO SOUTHLAKE WEST, L.P.,
a Texas limited partnership,
General Partner

 

 

 

 

By:

CS SOUTHLAKE, L.L.C.,
a Texas limited liability company,
General Partner

 

 

 

 

 

 

By:

/s/ Brian R. Stebbins

 

 

 

Brian R. Stebbins,

 

 

Managing Member

 

 

 

 

 

Date of Signature:

 

 

 

 

 

 

 

SOUTHLAKE VENTURE EAST L.P.,

 

a Texas limited partnership,

 

 

 

By:

RIALTO SOUTHLAKE EAST, L.P.,
a Texas limited partnership,
General Partner

 

 

 

 

 

 

By:

CS SOUTHLAKE, L.L.C.,
a Texas limited liability company,
General Partner

 

 

 

 

 

 

By:

/s/ Brian R. Stebbins

 

 

 

Brian R. Stebbins,

 

 

Managing Member

 

 

 

 

 

Date of Signature:

 

 

 

 

37

--------------------------------------------------------------------------------


 

SL VENTURE WEST II, L.P., a Texas limited partnership

 

 

 

 

 

By:

SL VENTURE WEST, LLC,
a Texas limited liability company,
its General Partner

 

 

 

 

By:

SOUTHLAKE VENTURE WEST, L.P.,

a Texas limited partnership,
its Managing Member

 

 

 

 

By:

RIALTO SOUTHLAKE WEST, L.P.,

a Texas limited partnership,

its General Partner

 

 

 

 

By:

CS SOUTHLAKE, LLC,
a Texas limited liability company,
its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Brian R. Stebbins

 

 

 

Brian R. Stebbins

 

 

Its Managing Member

 

 

38

--------------------------------------------------------------------------------


 

SOUTHLAKE CENTRAL VENTURE,

 

a Texas joint venture,

 

 

 

By:

SOUTHLAKE VENTURE EAST L.P.,
a Texas limited partnership,
Its Authorized Joint Venturer

 

 

 

 

By:

RIALTO SOUTHLAKE EAST, L.P.,
a Texas limited partnership,
Its Authorized General Partner

 

 

 

 

By:

CS SOUTHLAKE, LLC,
a Texas limited liability company
Its Authorized General Partner

 

 

 

 

 

 

By:

/s/ Brian R. Stebbins

 

 

 

  Brian R. Stebbins

 

 

  Managing Member

 

 

 

 

By:

SOUTHLAKE VENTURE WEST, L.P.,

a Texas limited partnership,
Its Authorized Joint Venturer

 

 

 

 

By:

RIALTO SOUTHLAKE WEST L.P.,
a Texas limited partnership,
Its Authorized General Partner

 

 

 

 

By:

CS SOUTHLAKE, LLC,
a Texas limited liability company,
Its Authorized General Partner

 

 

 

 

 

 

By:

/s/ Brian R. Stebbins

 

 

 

  Brian R. Stebbins

 

 

  Managing Member

 

 

 

 

 

Date of Signature:

 

 

 

 

39

--------------------------------------------------------------------------------


 

SL CENTRAL VENTURE II, L.P.,

 

a Texas limited partnership

 

 

 

By:

SL CENTRAL VENTURE, LLC,
a Texas limited liability company

Its Authorized General Partner

 

 

 

 

By:

SOUTHLAKE CENTRAL VENTURE,
a Texas joint venture,

Its Authorized Managing Member

 

 

 

 

By.

SOUTHLAKE VENTURE EAST, L.P.,
a Texas limited partnership,

Its Authorized Joint Venturer

 

 

 

 

By:

RIALTO SOUTHLAKE EAST, L.P.,
a Texas limited partnership,
Its Authorized General Partner

 

 

 

 

By:

CS SOUTHLAKE, LLC,
a Texas limited liability company
Its Authorized General Partner

 

 

 

 

By:

/s/ Brian R. Stebbins

 

 

 

Brian R. Stebbins

 

 

Its Authorized Managing Member

 

 

 

 

 

 

By:

SOUTHLAKE VENTURE WEST, L.P.,

a Texas limited partnership,

Its Authorized Joint Venturer

 

 

 

 

By:

RIALTO SOUTHLAKE WEST, L.P.,

a Texas limited partnership,

Its Authorized General Partner

 

 

 

 

By:

CS SOUTHLAKE, LLC,
a Texas limited liability company,
Its Authorized General Partner

 

 

 

 

By:

/s/ Brian R. Stebbins

 

 

 

Brian R. Stebbins

 

 

Its Authorized Managing Member

 

 

40

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS,

INC., an Illinois corporation

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

Name:

G. Joseph Cosenza

 

 

 

Title:

President

 

 

 

Exhibit A – Form of Special Warranty Deed
Exhibit B-1 – Description, of the SLVE Property
Exhibit B-2 – Description of the SLVW Property
Exhibit B-2(a) – Description of Building 3C
Exhibit B-3 – Description of the SLVWII Property
Exhibit B-4 – Description of the SLCV Property
Exhibit B-5 – Description of the SLCVII Property
Exhibit C – Purchase Price Allocation

Exhibit D – Stages of Inspection Period

Exhibit E – Free Rent Credit

Exhibit F-l – Master Lease Escrow and Earn-Out
Exhibit F-2 – Vacancy Escrow and Earn-Out

Exhibit G – Form of Tenant Estoppel Certificate
Exhibit G-1 – Major Tenants
Exhibit H – Form of Audit Response Letter
Exhibit I – Description of Property subject to the Grand Avenue Contract
Exhibit J – Description of Property subject to the Ground Leases
Disclosure Schedule

 

41

--------------------------------------------------------------------------------